UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AHMED HUSAIN ZUBAIR,

                                 Plaintiff,
                                                                   1:20-CV-1313 (CM)
                     -against-
                                                      ORDER DIRECTING PAYMENT OF FEES
 CON EDISON COMPANY OF NY, et al.,                      OR AMENDED IFP APPLICATION

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se, seeking to proceed without prepayment of fees, that is,

in forma pauperis (“IFP”). For the reasons discussed below, within thirty days of the date of this

order, Plaintiff must either pay the $400.00 in fees that are required to file a civil action in this

Court or submit an amended IFP application.

        To proceed with a civil action in this Court, a plaintiff must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

without prepayment of fees, submit an IFP application. See 28 U.S.C. §§ 1914, 1915.

        Plaintiff has filed an IFP application. But the information he provides in it does not

suggest that the Court should allow him to proceed IFP. He states that he is employed and earns

$65.00 per hour. He also states that he has $1,500 in a bank account. He further states that he

owns stocks, a car, and a house, but he does not state the value of those assets. In addition, he

asserts that he pays $575 per month in car-loan payments, and an unspecified amount per month

in what appear to be mortgage payments. Plaintiff also asserts that he financially supports

multiple individuals, but he does not state the amount he contributes to each individual.

        The Court has further discovered that in a civil judgment of this Court dated December

18, 2012, Plaintiff was awarded a total of $115,175.67 ($7,793 in unpaid overtime wages and
liquidated damages, $105,575 in attorneys’ fees, and $1,807.67 in costs). Zubair v. Entech Eng’g,

ECF 1:09-CV-7927, 44 (S.D.N.Y. Dec. 18, 2012), aff’d, 550 F. App’x 59 (2d Cir. 2014)

(summary order) (remanded for a determination of appellate fees and costs), ECF 1:09-CV-7927,

68 (S.D.N.Y. Apr. 25, 2014) (judgment against the defendants in the amount of $45,000 for

additional attorneys’ fees and costs).

       Because of the information Plaintiff has provided in his IFP application, and because of

the amount awarded to him in the judgment in Zubair, ECF 1:09-CV-7927, 44, the Court cannot

grant Plaintiff IFP status at this time. Accordingly, within thirty days of the date of this order,

Plaintiff must either pay the $400.00 in fees to commence this action or submit the attached

amended IFP application in which he fully discloses his financial status – he must fully and

completely answer all of the amended IFP application’s questions, including those about the

value of his stocks, car, house, and other assets, the debts he owes, and the amounts he

contributes to each individual he financially supports. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 1:20-CV-1313 (CM). If the Court finds that

Plaintiff now possesses the funds to pay the relevant fees, he may be required to pay them.

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. 1 No summons shall issue at this time. If Plaintiff complies with this order,

this action shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff

fails to comply with this order within the time allowed, the Court will dismiss this action.




1
  Plaintiff has filed a consent to electronic service of Court documents but he has not signed it.
(ECF 3.)

                                                   2
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

       SO ORDERED.

 Dated:    February 18, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
